Order, Supreme Court, New York County (Leland DeGrasse, J.), entered July 2, 2007, which denied petitioner owner’s application pursuant to Lien Law § 19 (6) to summarily discharge respondent construction manager’s mechanic’s lien, and dismissed the petition, unanimously affirmed, without costs.
The court properly refused to consider respondent’s itemized statement demanded by petitioner pursuant to Lien Law § 38, and correctly dismissed the petition on the ground that the subject mechanic’s lien is facially valid. In the absence of a defect on the face of the notice of lien, the disputes concerning whether the insurance allegedly procured by respondent is a lienable item, and whether other items constituting the lien have been paid, must await trial of the foreclosure action (see Pontos Renovation v Kitano Arms Corp., 204 AD2d 87 [1994]). Concur—Lippman, EJ., Friedman, Catterson and Moskowitz, JJ.